Citation Nr: 0218018	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

(The issues of entitlement to service connection for 
pelvic inflammatory disease and to benefits based on the 
loss of use of a creative organ, to include entitlement to 
special monthly compensation, will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1982 
to December 1993.  

This appeal is before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision from the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for back and knee disabilities.  The veteran, 
who now resides in the jurisdiction of the Reno, Nevada, 
VARO perfected a timely appeal.  

In March 2001, the Board remanded the case to obtain 
additional medical records and to schedule VA examinations 
for the veteran.  These matters are now before the Board 
for appellate review.  

The Board is undertaking additional development on the 
issues of entitlement to service connection for pelvic 
inflammatory disease and to benefits based on the loss of 
use of a creative organ, to include entitlement to special 
monthly compensation, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the required notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing these issues.  



FINDINGS OF FACT

1.  The August 2002 VA examinations of the spine and 
joints were rescheduled for the veteran because 
entitlement to service connection for back and bilateral 
knee disabilities could not be established without a 
current VA examination and medical opinion.  

2.  Good cause has not been shown for the veteran's 
failure to report for the rescheduled August 2002 VA 
examinations.  

3.  The medical evidence does not show a current back 
disability or include a nexus opinion relating a current 
back disability to active service.  

4.  The medical evidence does not show a current bilateral 
knee disability or include a nexus opinion relating a 
current bilateral knee disability to active service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service and is not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.655 (2002).  

2.  A bilateral knee disability was not incurred in or 
aggravated by active service and is not proximately due to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.655 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West Supp. 2002).  The VA shall 
notify the claimant and the claimant's representative, if 
any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and 
which evidence the VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The VA fulfilled its duty to assist the veteran in 
compliance with The Veterans Claims Assistance Act of 
2000.  The RO obtained the veteran's service medical 
records and available medical records from the identified 
health care providers.  The veteran and her representative 
filed numerous lay statements with the RO, and the veteran 
provided sworn testimony at a November 1999 regional 
office hearing.  

The VA also fulfilled its duty to inform the veteran in 
compliance with The Veterans Claims Assistance Act of 
2000.  The November 1999 hearing transcript, the RO's 
January 1999, June 1999, February 2000, August 2000, April 
2002, July 2002, and October 2002 letters to the veteran, 
the January 1999 rating decision, the May 1999 and 
February 2000 statements of the case, and the March 2001 
Board remand informed the veteran of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims, and which party was responsible for obtaining the 
evidence.  In these documents, VA informed the veteran 
that it would obtain the available records in the custody 
of federal departments and agencies and request medical 
records from the identified private health care providers.  
The veteran was informed that it was her responsibility to 
identify health care providers with specificity and that 
it still remained her ultimate responsibility to obtain 
any lay statements and private medical evidence needed to 
support her claims.  The March 2001 Board remand and the 
RO's April 2002 letter specifically informed the veteran 
of applicable provisions of The Veterans Claims Assistance 
Act of 2000 and requested evidence of current back and 
bilateral knee disabilities and of relationships between 
current disabilities and in-service events.  

Contrary to the representative's July 2000 assertion, the 
veteran was afforded the opportunity to undergo recent VA 
examinations of the spine and joints.  In March 2001, the 
Board remanded the case finding that entitlement to 
service connection for back and bilateral knee 
disabilities could not be established without a current VA 
examination and medical opinion.  As a result, VA 
examinations of the spine and joints were scheduled for 
the veteran in July 2002.  The veteran failed to appear 
and then later phoned, claiming that she had been in some 
kind of training and asking to reschedule the 
examinations.  The examinations were rescheduled in August 
2002, but inexplicably, the veteran again failed to 
appear.  Because she and her representative provided no 
good cause for missing the rescheduled August 2002 VA 
examinations, the claims of entitlement to service 
connection for back and bilateral knee disabilities will 
be decided on the evidence of record.  When entitlement to 
a benefit requested in an original compensation claim 
cannot be established without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the 
evidence of record.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655.  

The VA has fulfilled its duty to assist and inform the 
veteran because she was informed of the applicable laws 
and regulations, the evidence needed to substantiate the 
claims, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to service connection for a back disability

For the veteran to establish service connection for a back 
disability, the evidence must demonstrate that a back 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Because the veteran failed to 
appear at rescheduled August 2002 VA examinations of the 
spine and joints, which were to show whether she had a 
current back disability related to active service, the 
Board will have to decide the claim based on the evidence 
of record.  See 38 C.F.R. § 3.655(b).  

Service connection cannot be granted because the evidence 
shows no current back disability.  A valid claim requires 
proof of a present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The most recent diagnosis of 
back disability by a medical professional is the acute low 
back strain documented in October 1985 service medical 
records.  While the veteran continued to subjectively 
complain of lower back pain in January 1992, lumbar back 
strain in April 1993, periodic back pain in July 1994, and 
neck pain in August 1995, she is a layperson who is not 
competent to state a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The January 
1992 lumbar spine x-ray confirms that the veteran's 
sacroiliac joints were within normal limits with no 
fractures.  It remains a fact that no medical professional 
has stated a diagnosis of a current back disability.  

Even if there were a current back disability, which there 
is not, service connection cannot be granted because the 
claims folder does not include a nexus opinion relating a 
current back disability to active service.  While the 
veteran claims to have injured her back while moving a 
missile rack in October 1985, during training exercises 
early in service, or in a vehicle accident in August 1991, 
a lay person is not competent to relate a medical disorder 
to a specific cause.  See Espiritu, 2 Vet. App. at 494-95.  

Examinations following the October 1985 diagnosis of acute 
low back strain also reveal a break in symptomatology.  
Continuity of symptomatology is required where the 
condition noted during service is not shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Sacroiliac joints were within normal limits on 
the January 1992 lumbar spine x-ray, and the veteran's 
spine was normal at the September 1993 examination, just 
three months before separation from service.  In her 
November 1999 hearing testimony and an October 2000 
statement, the veteran admits that there are no post-
service records of medical treatment on her back to show 
continuity of symptomatology since service.  

A preponderance of the evidence is against the claim, and 
service connection for a back disability cannot be 
granted.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
54-55 (1990).  


Entitlement to service connection for a bilateral knee 
disability

For the veteran to establish service connection for a 
bilateral knee disability, the evidence must demonstrate 
that a bilateral knee disability was contracted in the 
line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Because the veteran failed to appear at the August 
2002 VA joints examination, which was to have shown 
whether she had a current bilateral knee disability 
related to active service, the Board will have to decide 
the claim based on the evidence of record.  See 38 C.F.R. 
§ 3.655(b).  

Service connection is not in order because the evidence of 
record shows no current bilateral knee disability.  
Brammer, 3 Vet. App. at 225.  After the veteran's right 
knee made a popping sound during sprinting exercises in 
January 1989, military examiners stated provisional 
diagnoses of probable chondromalacia of the patellae in 
February 1989, probable medial collateral ligament sprain 
of the right knee in April 1989, and rule-out right 
lateral meniscal tear in February 1990.  After the veteran 
was in the rollover vehicle accident in August 1991, the 
only diagnosis of left knee disability by a medical 
professional was a minor contusion of the left knee.  

While the veteran continued to subjectively complain of 
right knee pain from May 1989 to June 1990 and right knee 
strain in April 1993, she is a lay person who is not 
competent to state a medical diagnosis.  Espiritu, 2 Vet. 
App. at 494-95.  The April 1990 right knee x-rays confirm 
that there were no abnormalities.  At the September 1993 
separation examination, the veteran's lower extremities 
were normal, and she denied a history of "trick" or locked 
knee, arthritis, and painful joints.  At a private 
examination in July 1994, her lower extremities had good 
peripheral impulses, brisk reflexes, and no edema.  No 
medical professional has diagnosed a current bilateral 
knee disability.  

Even if there were a current bilateral knee disability, 
which there is not, service connection cannot be granted 
because the claims folder includes no nexus opinion 
relating a current bilateral knee disability to active 
service.  While the veteran claims to have injured her 
right knee during sprinting exercises in January 1989 and 
her left knee in the vehicle accident in August 1991, a 
lay person is not competent to relate a medical disorder 
to a specific cause.  See Espiritu, 2 Vet. App. at 494-95.  
Examinations after the January 1989 to February 1990 
provisional diagnoses of right knee disability and the 
August 1991 minor contusion of the left knee reveal a 
decade-long gap in symptomatology in the bilateral knees.  
Savage, 10 Vet. App. at 495.  The September 1993 military 
examiner and the July 1994 private examiner agreed that 
the veteran's knees were normal.  According to the 
veteran's July 1998 formal application, November 1999 
testimony, and October 2000 statement, there are no post-
service records of medical treatment of the knees to show 
continuity of symptomatology since service.  The veteran 
further admits that, after wearing a knee brace for a 
short time in service during therapy, she never again wore 
a knee brace.  

Without a current bilateral knee disability and nexus 
opinion, service connection is not warranted.  When a 
preponderance of the evidence is against the claim, as it 
is here, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to service connection for a back disability is 
denied.  

Entitlement to service connection for a bilateral knee 
disability is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

